                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

KATHERINE R. WARREN,                                                     PETITIONER
ADC #714772

v.                        CASE NO. 4:21-CV-00293-BSM

STATE OF ARKANSAS                                                       RESPONDENT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 27th day of May, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
